Citation Nr: 0907010	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disc disease, L5-S1 and strain of 
lumbar spine.  

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease and strain, left 
knee.  

3.  Entitlement to an initial disability rating greater than 
10 percent for carpal tunnel syndrome, right wrist and hand.  

4.  Entitlement to an initial compensable rating for 
recurrent tinea capititis, eczematous and seborrheic 
dermatitis, and onchomycosis prior to June 8, 2007, and in 
excess of 10 percent since June 8, 2007.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to October 
1988 and February 1989 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran indicated on his May 2007 VA Form 9 
that he wished to testify at a Board hearing.  In June 2007 
correspondence, he withdrew the hearing request.

The issue of entitlement to an initial compensable rating for 
recurrent tinea capititis, eczematous and seborrheic 
dermatitis, and onchomycosis prior to June 8, 2007, and in 
excess of 10 percent since June 8, 2007, is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease, L5-S1 and strain 
of lumbar spine, even with consideration of the Veteran's 
complaints of pain, does not cause forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  While 
intervertebral disc syndrome is shown, the Veteran has not 
had any incapacitating episodes.  

2.  The Veteran's degenerative joint disease and strain of 
the left knee is currently manifested by some limitation of 
motion with complaints of pain on motion and objective 
findings of degenerative arthritis; flexion is not limited to 
30 degrees nor is extension limited to 5 degrees.


3.  The Veteran's carpal tunnel syndrome of the right wrist 
and hand is manifested primarily by subjective complaints of 
numbness and tingling and objective findings of normal range 
of motion. It is not productive of more than mild incomplete 
medial nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for degenerative disc disease, L5-S1 and 
strain of lumbar spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Codes 5010-5237 (2008).

2.  The criteria for an initial disability rating disability 
greater than 10 percent for degenerative joint disease and 
strain of the left knee have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2008).

3.  The criteria for an initial disability rating greater 
than 10 percent for carpal tunnel syndrome, right wrist and 
hand, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral 
degenerative disc disease of L5-S1 and strain of lumbar 
spine, degenerative joint disease and strain of the left 
knee, and carpal tunnel syndrome of the right wrist and hand 
are more disabling than currently evaluated.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

Analysis

1.	Degenerative disc disease, L5-S1 and strain of the 
lumbar spine

The Veteran's service treatment records show complaints of 
back pain, particularly the May 2005 Report of Medical 
History.  Service connection was granted and a 20 percent 
rating assigned for degenerative disc disease, L5-S1 and 
strain of the lumbar spine by rating decision dated in March 
2007.  The Veteran's degenerative disc disease, L5-S1 and 
strain of the lumbar spine continues to be rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010-5237.  

Pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups. A 20 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Under DC 5237 a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the level of severity of the Veteran's 
degenerative disc disease of L5-S1 and strain of the lumbar 
spine includes a spine VA examination dated in February 2007.  
During this examination the Veteran complained of daily pain 
in the low back area for two years, mostly at night.  The 
pain is brought on my excessive or prolonged movement 
including standing, walking, bending, and stooping, and may 
last 30 minutes to several hours.  The Veteran has taken 
Ibuprofen or Aleve three times per week which is helpful, 
with no side effects.  The pain is sharp, 2-7/10.  He wears 
no back brace but has used a heating pad in addition to pain 
medication.  He indicated that he experiences flare-ups of 
back pain and that these flare-ups impair his daily 
functional activities for self care as he has a difficult 
time getting dressed.  The Veteran denied using a cane or a 
brace and reported that he had no missed any time from work 
due to his back disorder.  

Physical examination revealed a normal spine.  There was no 
edema, ecchymosis, or erythema, and non-tender or positive 
tenderness of bilateral paravertebral muscles.  Straight leg 
tests were negative.  Range of motion testing revealed 
flexion to 60 degrees of 90 degrees, extension to 30 degrees 
of 30 degrees, left and right lateral flexion to 20 degrees 
of 30 degrees, and left and right rotation to 20 degrees of 
30 degrees.  There was no further limitation or pain with 
repeated efforts times three.  There was also no pain on 
motion of the spine as well as no fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that there 
was no muscle spasm, guarding, or localized tenderness with 
preserved spinal contour, and normal gait.  Lordisis or 
kyphosis was also negative and there were no postural 
abnormalities.  Neurological examination was also normal.  
With regard to intervetebral disc syndrome, the examiner 
noted that the Veteran's back disorder had not caused any 
episodes of incapacitation during the past 12 months.  X-ray 
examination revealed findings suspicious for degenerative 
disk disease at the L5-S1 level and minor spondylotic 
spurring or the lower thoracic spine.  The diagnosis was 
recurrent low back strain with degenerative disc disease at 
L5-S1.  The examiner reiterated that there was no pain on 
repeated use, fatigue, weakness, lack of endurance, or 
incoordination.  

Also of record are VA outpatient treatment notes dated from 
April 2006 to May 2007.  These records primarily reflect 
treatment for the Veteran's service-connected post-traumatic 
stress disorder.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the Veteran's lumbosacral spine strain under the 
scheduler criteria.  The Veteran's range of motion does not 
meet the criteria for a 30 percent rating under DC 5237 as a 
30 percent rating pertains to limitation of motion of the 
cervical spine, not the lumbar spine.  The Veteran's range of 
motion also does not meet the criteria for a 40 percent 
rating under DC 5237 as his forward flexion is greater than 
30 degrees, both with pain and without pain, there is no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  There is also no evidence of any incapacitating 
episodes relating to intervertebral disc syndrome during the 
past 12 months.  During the February 2007 VA examination the 
examiner specifically denied any such incapacitating 
episodes.  Thus, a disability rating greater than 20 percent 
under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
back disorder.   

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's lumbosacral 
spine strain under DeLuca.  The February 2007 VA examiner 
specifically noted that there was no pain on repeated use, 
fatigue, weakness, lack of endurance, or incoordination. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate injuries to the spine, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 20 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected degenerative disc disease of L5-S1 and 
strain of the lumbar spine in this case does not more nearly 
approximate the next higher rating.  

2.	Degenerative joint disease and strain of the left knee

The Veteran's service treatment records show chronic left 
knee pain beginning in July 1995. In a June 2000 treatment 
record the Veteran indicated that his left knee was hit by a 
vehicle six years earlier.  Service connection was granted 
and a 10 percent rating assigned for degenerative joint 
disease and strain of the left knee by rating decision dated 
in March 2007.  The Veteran's left knee disorder continues to 
be rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5260.  

As above, pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Evidence relevant to the current level of severity of the 
Veteran's left knee disability includes a VA joints 
examination dated in February 2007.  During this examination 
the Veteran reported that he began experiencing left knee 
pain around 1990 and underwent physical therapy.  Currently, 
the Veteran takes Aleve three times a week which is helpful 
and results in no side effects.  The Veteran is able to walk 
one block without pain and is able to work a full-time job, 
however he avoids lifting and bending and prefers to drive 
the forklift.  He had not missed any time from work due to 
this condition in the past 12 months.  The Veteran denied 
swelling and redness but reported stiffness and pain.  Pain 
was present daily at 5-6/10.  The Veteran reported the impact 
to be moderate-to-severe.  Flare-up of joint occurred only 
when the Veteran had taken prolonged weight-bearing or 
running or jogging or standing too long.  There was no 
additional limitation during flare-ups and no mechanical 
device, cane, crutches, or walker.  He currently wore a knee 
brace.  There was no history of surgery, dislocation, or 
constitutional symptoms.  Impact was reported as moderate-to-
severe.  

Physical examination revealed the Veteran to be in no acute 
distress.  There was negative/positive antalgic gait, and the 
Veteran walked methodically and purposefully.  Left knee 
passive and active range of movement was within normal limits 
and against resistance and gravity.  There was no painful 
movement of the left knee.  Flexion was from 0 to 130 degrees 
and extension end range of 10 degrees was painful.  Flexion 
resulted in no pain.  There was no crepitance, swelling, 
effusion, edema, or erythema and there was slight tenderness 
around the patella laterally.  There was no tenderness on 
jointline.  Repetitive movement resulted in no additional 
limitation by pain, fatigue, weakness, lack of endurance, 
incoordination on repetitive use or flare-ups.  There were no 
acute inflammatory signs or symptoms and there was no 
instability.  Collateral ligaments were stable as was the 
meniscus.  McMurray's and Drawer's tests were negative and 
gait, stance, and posture were normal.  There was no 
ankylosis, leg length discrepancy, inflammatory arthritis, or 
prosthesis.  

Examination of the knee was also negative for edema, 
ecchymosis, or erythema.  It was non-tender.  Anterior and 
posterior drawer's tests were negative as was Lachman's.  
There was also negative joint line tenderness or McMurray's.  
Valgus or varus laxity was negative as was ballottement 
(effusion) test.  Medial or lateral patella facet tenderness, 
femoral grind test, popliteal space mass or tenderness were 
negative and neurovascularly the Veteran was intact distally.  

Additional range of motion testing revealed flexion to 100 
degrees of 140 degrees and extension to 0 degrees of 0 
degrees.  There was no further limitation or pain with 
repeated efforts times three.  With regard to painful motion, 
the examiner noted that pain occurred at endpoints of range 
of motion testing, both in flexion and extension.  However, 
the examiner also noted that there was no fatigue, weakness, 
lack of endurance, or incoordination.  X-ray examination 
revealed mild thinning of articular cartilage involving the 
medical aspect of the medial femoral condyle without 
additional abnormality.  The diagnosis was recurrent left 
knee strain, patellofemoral pain syndrome, and degenerative 
joint disease of the left knee.    

Also of record are VA outpatient treatment notes dated from 
April 2006 to May 2007.  These records primarily reflect 
treatment for the Veteran's service-connected post-traumatic 
stress disorder.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under DC 5010-5260 
for the Veteran's service-connected left knee arthritis.  As 
above, the Veteran had 100 degrees of flexion during the 
February 2007 VA examination which does not constitute a 
rating higher than 10 percent under DC 5260.  As above, 
flexion must be limited to at least 30 degrees for the next 
higher rating under DC 5260.  Furthermore, the Veteran's 
reported extension of 0 in the February 2007 examination 
report does not constitute compensable limitation of motion 
under DC 5261.  Thus, a 10 percent evaluation is the highest 
schedular rating the Veteran could possibly receive for 
arthritis, based on motion.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (instability of the knee), and 5258 
(dislocated semilunar cartilage).  There is no current 
evidence of ankylosis of the knee, instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  Specifically, the February 2007 
VA examination described above is negative for such findings.  
Also, the X-ray of the left knee conducted in February 2007 
showed no evidence of fracture, dislocation, or joint 
effusion.  Thus, DCs 5256, 5257, and 5258 are not for 
application.

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's left knee 
disability under DeLuca.  While the February 2007 VA examiner 
reported that pain occurred at endpoints of range of motion 
testing, both in flexion and extension, the examiner also 
noted that there was no fatigue, weakness, lack of endurance, 
or incoordination.  Also, the Veteran has 100 degrees flexion 
in his left knee, much more than the 45 degree limitation for 
a 10 percent rating under DC 5260.  Thus, the Board finds 
that the currently assigned 10 percent rating is already 
taking into consideration the provisions of Deluca.   

	 3.  Carpal tunnel syndrome, right wrist and hand

The Veteran's service treatment records show complaints of 
right hand nerve pain.  Specifically, the May 2005 Report of 
Medical History notes a history of skin disease on the nerve 
and hand.  Service connection was granted and a 10 percent 
rating assigned for carpal tunnel syndrome of the right hand 
and wrist by rating decision dated in March 2007.  The 
Veteran's carpal tunnel syndrome of the right hand and wrist 
continues to be rated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8515.  

Pursuant to DC 8515, a 10 percent rating is appropriate for 
both the major and minor hand when there is mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 30 percent rating is assigned for the major hand 
and a 20 percent rating is assigned for the minor hand.  For 
severe incomplete paralysis, a 50 percent rating is assigned 
for the major hand and a 40 percent rating is assigned for 
the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated 
as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation.  38 C.F.R. § 4.71, Plate I.  

Evidence relevant to the current level of severity of the 
Veteran's carpal tunnel syndrome of the right hand includes a 
VA peripheral nerves examination dated in February 2007.  
During this examination the Veteran stated that 14 months 
earlier he began having intermittent numbness and tingling in 
his right hand and fingers.  He denied undergoing any 
treatment for this and denied any trauma or injury.  He also 
denied pain, fatigue, or functional loss and reported that he 
was right hand dominant.  He complained of flare-ups due to 
increased use of right hand and reported that alleviating 
factors included rest.  The severity of the flare-ups were 
reportedly 0/10, occurred approximately one to two times per 
day, and lasted approximately 3 to 4 hours.  He took 
Acetaminophen and Tramadol for the pain and reported no side 
effects.  There was no change in paresthesias and 
hysesthesias and his condition did not interfere with his 
daily functional activities with the exception of giving up 
his hobby of bowling.  The examiner noted that the median 
nerve of the right hand was involved.  Physical examination 
was normal.  

Neurological examination revealed a normal mental status and 
normal/intact CN I-XII.  Sensory examination of the bilateral 
upper extremities revealed intact vibratory sensation and 
light filament sensation distally.  Sensory examination of 
the bilateral lower extremities revealed intact vibratory 
sensation and light filament sensation distally.  Motor 
examination of upper extremity strength revealed bilateral 
elbow, wrist, and grip of 5/5.  Motor examination of lower 
extremity strength revealed bilateral knees and ankles of 
5/5.  Reflex examination revealed biceps, brachioradial, 
triceps, patella, and Achilles tendon all at 2+.  Cerebellar 
examination revealed normal Rhombery and normal finger to 
nose.  

Physical examination of the right hand revealed no atrophy 
and no functional impairment.  Physical examination of the 
right wrist was negative for edema, ecchymosis, or erythema.  
The right wrist was non-tender and was negative for snuffbox 
tenderness.  Tinel's and Phalen's sign was positive and 
ganglion cyst was negative.  The right wrist was 
neurovascularly intact distally and the fingers were good 
with capillary refill and sensation.  Physical examination of 
the right hand fingers revealed negative edema, ecchymosis, 
or erythema.  The fingers were non-tender.  Flexor and 
extensor tendons were intact at the proximal interphalangeal 
(PIP) joint and distal interphalangeal (DIP) joint.  There 
was negative PIP joint nodules (Bouchard's Nodes), negative 
DIP joint nodules (Heberden's Nodes), negative Mallet finger 
(flexion deformity of the PIP joint), negative swan-neck 
(metacarpal flexion, hyperextension of the PIP joint, and DIP 
flexion), and negative boutonniere (fixed PIP flexion with 
DIP hyperextension).  Neurovascularly intact distally, good 
capillary refill.  

Range of motion testing of the right wrist revealed 
dorsiflexion/extension to 70 of 70 degrees, palmar flexion to 
80 of 80 degrees, radial deviation to 20 of 20 degrees, and 
ulnar deviation to 45 of 45 degrees.  There was no pain and 
no further limitation or pain with repeated efforts.  Range 
of motion testing of the right hand/fingers revealed 
hyperextension MCP to 30 of 30 degrees, flexion MCP to 90 of 
90 degrees, flexion PIP to 100 of 100 degrees, extension PIP 
to 0 of 0 degrees, flexion DIP to 80 of 80 degrees, and 
extension DIP to 0 of 0 degrees.  There was no pain and no 
further limitation or pain with repeated efforts.  The 
impression was right carpal tunnel syndrome with residuals.  

Also of record are VA outpatient treatment notes dated from 
April 2006 to May 2007.  These records primarily reflect 
treatment for the Veteran's service-connected post-traumatic 
stress disorder.

Given the evidence of record, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
carpal tunnel syndrome of the right wrist and hand is not 
warranted.  As was stated earlier, the next higher rating of 
30 percent under DC 8515 requires evidence of moderate 
incomplete paralysis of the major extremity.  As above, the 
February 2007 VA examiner noted normal muscle strength; no 
motor impairment; normal sensation to light touch; no 
paralysis, and normal range of motion of the right wrist, 
hand, and fingers.  Thus, the Board finds that Veteran's 
carpal tunnel syndrome of the right wrist and hand to have 
resulted in no more than mild incomplete paralysis.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate injuries to the median nerve, consideration of 
other diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 10 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected carpal tunnel syndrome of the right 
wrist and hand in this case does not more nearly approximate 
the next higher rating.  
	
In deciding the Veteran's claims, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 119.  The Board 
does not find evidence that the Veteran's service-connected 
disabilities should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  


In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of October 1, 2005, the day after his 
separation from service, and disability ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

The Board notes the Veteran's request for new VA examinations 
in his April 2007 notice of disagreement as the Veteran 
contended that his disabilities had increased in severity 
over the past year.  However, the Board notes that, for the 
disabilities at issue, the Veteran was examined in February 
2007, only two months prior to the Veteran's April 2007 
request for new examinations.  There is no indication that, 
with regard to the issues on appeal, the Veteran's 
disabilities have considerably worsened since the February 
2007 VA examination.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 20 percent for 
degenerative disc disease, L5-S1 and strain of lumbar spine 
is denied.  

An initial disability rating greater than 10 percent for 
degenerative joint disease and strain, left knee is denied. 

An initial disability rating greater than 10 percent for 
carpal tunnel syndrome, right wrist and hand is denied.


REMAND

In a January 2007 rating decision, the RO granted service 
connection and assigned a noncompensable rating for recurrent 
tinea capititis, eczematous and seborrheic dermatitis, and 
onchomycosis, effective from October 1, 2005.  On a VA Form 
1-9, received at the RO in May 2007, the veteran included 
argument on the issue of the severity of his service-
connected skin condition.  That argument is a timely notice 
of disagreement as to the initial rating.  In a September 
2007 rating decision, the RO increased the rating to 10 
percent, effective from June 8, 2007.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim is being remanded for 
issuance of a statement of the case and to give the veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative, 
addressing the issue of an initial 
compensable rating for recurrent tinea 
capititis, eczematous and seborrheic 
dermatitis, and onchomycosis prior to 
June 8, 2007, and in excess of 10 percent 
since June 8, 2007.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


